             Case 3:18-cv-05106-BHS Document 44 Filed 10/01/19 Page 1 of 18



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7

 8
     MADELEINE GARZA,                                 CASE NO. C18-5106 BHS
 9
                             Plaintiff,               ORDER GRANTING IN PART
10          v.                                        AND DENYING IN PART
                                                      DEFENDANT’S MOTION FOR
11   NATIONAL RAILROAD PASSENGER                      SUMMARY JUDGMENT
     CORPORATION d/b/a AMTRAK,
12
                             Defendant.
13

14          This matter comes before the Court on Defendant National Railroad Passenger
15   Corporation d/b/a Amtrak’s (“Amtrak”) motion for summary judgment on punitive
16   damages and consumer protection act claim, Dkt. 21, and supplement re: motion for
17   summary judgment on punitive damages and consumer protection act claim, Dkt. 30.
18   The Court has considered the pleadings filed in support of and in opposition to the
19   motion and the remainder of the file and hereby grants in part and denies in part the
20   motion for the reasons stated herein.
21

22


     ORDER - 1
             Case 3:18-cv-05106-BHS Document 44 Filed 10/01/19 Page 2 of 18



 1                              I.   PROCEDURAL HISTORY

 2         On February 13, 2018, Plaintiff Madeleine Garza (“Garza”) filed a complaint

 3   against Amtrak for damages sustained when Amtrak Train 501 derailed near DuPont,

 4   Washington. Dkt. 1. Garza asserts a negligence claim and a claim for violation of

 5   Washington’s Consumer Protection Act (“CPA”), RCW Chapter 19.86, and requests

 6   actual damages, punitive damages, and injunctive relief. Id.

 7         On July 31, 2019, the deadline for filing dispositive motions, Amtrak filed a

 8   motion for summary judgment on Garza’s request for punitive damages and on her CPA

 9   claim. Dkt. 21.

10         On August 9, 2019, the Court granted Amtrak’s motion for summary judgment on

11   punitive damages in a related case, Wilmotte v. Nat’l R.R. Passenger Corp., C18-

12   0086BHS, 2019 WL 3767133 (W.D. Wash. Aug. 9, 2019) (“Wilmotte”), and granted in

13   part and denied in part Amtrak’s motion for summary judgment on a CPA claim in

14   another related case, Harris v. Nat’l R.R. Passenger Corp., C18-134BHS, 2019 WL

15   3767140 (W.D. Wash. Aug. 9, 2019).

16         On August 16, 2019, the last business day before Garza’s response was due,

17   Amtrak renoted its motion for consideration on September 6, 2019. Dkt. 27. On August

18   22, 2019, Amtrak renoted its motion for consideration on September 20, 2019. Dkt. 29.

19   On August 27, 2019, Amtrak filed a supplemental brief in support of its motion. Dkt. 30.

20   On September 16, 2019, Garza responded to the motion and the supplement. Dkts. 32,

21   33. On September 20, 2019, Amtrak submitted two replies. Dkts. 36, 38.

22


     ORDER - 2
             Case 3:18-cv-05106-BHS Document 44 Filed 10/01/19 Page 3 of 18



 1                              II. FACTUAL BACKGROUND

 2          The majority of the facts relevant to this motion are undisputed. The Amtrak

 3   Cascades line operates from Eugene, Oregon to Vancouver, British Columbia. On

 4   December 18, 2017, Amtrak began service on a new section of track on the Cascades

 5   line, which bypassed Point Defiance (“Point Defiance Bypass”). This section of track is

 6   approximately 20 miles and runs from Olympia to Tacoma, Washington. A part of the

 7   section is commonly referred to as the Lakewood Subdivision. Sound Transit is a public

 8   transit authority serving the nearby communities which owns the Lakewood Subdivision

 9   and operates as a host railroad for Amtrak.

10          In response to an Amtrak derailment outside of Philadelphia in 2015, Congress

11   passed the Fixing America’s Surface Transportation Act (“FAST Act”), PL 114-94, 129

12   Stat. 1312. In certain situations, the FAST Act required railroad carriers to “identify each

13   main track location where there is a reduction of more than 20 miles per hour from the

14   approach speed to a curve, bridge, or tunnel.” § 11406, 129 Stat. at 1684–85. Railroad

15   carriers were required to develop speed limit action plans including “increased crew

16   communication” to prevent overspeed derailments at the identified track locations. Id.

17   Importantly, the carrier, in this case Amtrak, was responsible for meeting the

18   requirements of the FAST Act and not the host railroad, Sound Transit. Id.

19          It is undisputed that Amtrak failed to comply with the FAST Act’s requirements

20   for the inaugural run on the Point Defiance Bypass. At milepost 19.8 (“MP 19.8”) of the

21   Lakewood Subdivision, there is a 49 mile per hour (“mph”) speed reduction curve where

22   trains must reduce their speed from 79 mph to 30 mph. Neither Amtrak’s regional safety


     ORDER - 3
                 Case 3:18-cv-05106-BHS Document 44 Filed 10/01/19 Page 4 of 18



 1   office, located in Seattle, Washington, nor Amtrak’s national safety office, located in

 2   Wilmington, Delaware, included any warning of the MP 19.8 speed reduction curve in its

 3   General Order for the territory covering the Point Defiance Bypass. The General Order

 4   provides the instructions for all Amtrak employees operating in the specific geographic

 5   area. Dkt. 34-2 at 7–10. The order is intended to include a list of all FAST Act locations,

 6   and the order instructs the conductor to verbally remind the locomotive engineer of the

 7   upcoming speed reduction location.

 8           The parties dispute which office is to blame for failing to include the speed

 9   reduction curve at MP 19.8 in the General Order. Although the parties have each

10   submitted voluminous evidence in support of their respective positions, the Court

11   declines to summarize this evidence because the evidence supports a conclusion that

12   Amtrak employees in both Seattle and Delaware were negligent by omission regarding

13   this speed reduction curve. For the purposes of the instant motion, the Court will give

14   Garza the benefit of the doubt in finding that Amtrak’s Delaware employees were more

15   negligent than the Seattle employees, which is itself a dubious conclusion. 1

16           On December 17, 2018, the inaugural run, Amtrak 501, left the Amtrak station at

17   Tacoma, Washington heading toward MP 19.8. As the train approached the curve, the

18   conductor failed to verbally remind the engineer of the need to reduce the train’s speed to

19   30 mph. The train entered the curve at a high rate of speed, derailed, and resulted in a

20   horrible accident killing three passengers and injuring numerous others.

21
             1
               The great weight of the evidence supports the conclusion that the majority of the acts causing
22   the incident occurred in Washington.



     ORDER - 4
             Case 3:18-cv-05106-BHS Document 44 Filed 10/01/19 Page 5 of 18



 1                                      III. DISCUSSION

 2   A.     Procedural Issues

 3          Garza moves to strike Amtrak’s supplemental brief as an untimely dispositive

 4   motion and argues that Amtrak waived its defense of preemption. Dkt. 32 at 3–6.

 5   Regarding the first issue, Amtrak cleverly used the local rules to renote its timely motion

 6   for summary judgment and then titled its second motion as a “supplement.” It even

 7   realized that there could be an issue with this litigation tactic by addressing prejudice to

 8   Garza in the introduction to its supplement. Despite this questionable tactic, the Court

 9   denies Garza’s motion to strike because (1) Garza was afforded sufficient notice and

10   opportunity to be heard and (2) the Court prefers resolving all issues of law before trial.

11          Regarding waiver, it is undisputed that Amtrak should have included the

12   affirmative defense of preemption in its answer. See Metropolitan Life Ins. Co. v. Taylor,

13   481 U.S. 58, 63 (1987) (“Federal pre-emption is ordinarily a federal defense to the

14   plaintiff’s suit.”); Sickle v. Torres Advanced Enter. Sols., LLC, 884 F.3d 338, 345 (D.C.

15   Cir. 2018) (“Preemption ordinarily is an affirmative defense forfeitable by the party

16   entitled to its benefit.”); Fed. R. Civ. P. 8(c) (affirmative defenses must be made in

17   defendant’s responsive pleading). “In the absence of a showing of prejudice, however, an

18   affirmative defense may be raised for the first time at summary judgment.” Camarillo v.

19   McCarthy, 998 F.2d 638, 639 (9th Cir. 1993). Here, Garza argues that Amtrak “has no

20   conceivable excuse for failing to raise a defense based on a statute literally titled ‘The

21   Amtrak Act’ that repeatedly references Amtrak.” Dkt. 32 at 5–6. While the Court agrees

22   with Garza on this point, Garza has failed to establish prejudice from Amtrak’s untimely



     ORDER - 5
             Case 3:18-cv-05106-BHS Document 44 Filed 10/01/19 Page 6 of 18



 1   assertion of its affirmative defense. In the absence of prejudice, the Court concludes that

 2   Amtrak did not waive this defense.

 3   B.     Summary Judgment

 4          1.     Standard

 5          Summary judgment is proper only if the pleadings, the discovery and disclosure

 6   materials on file, and any affidavits show that there is no genuine issue as to any material

 7   fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).

 8   The moving party is entitled to judgment as a matter of law when the nonmoving party

 9   fails to make a sufficient showing on an essential element of a claim in the case on which

10   the nonmoving party has the burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317,

11   323 (1986). There is no genuine issue of fact for trial where the record, taken as a whole,

12   could not lead a rational trier of fact to find for the nonmoving party. Matsushita Elec.

13   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (nonmoving party must

14   present specific, significant probative evidence, not simply “some metaphysical doubt”).

15   See also Fed. R. Civ. P. 56(e). Conversely, a genuine dispute over a material fact exists

16   if there is sufficient evidence supporting the claimed factual dispute, requiring a judge or

17   jury to resolve the differing versions of the truth. Anderson v. Liberty Lobby, Inc., 477

18   U.S. 242, 253 (1986); T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d

19   626, 630 (9th Cir. 1987).

20          The determination of the existence of a material fact is often a close question. The

21   Court must consider the substantive evidentiary burden that the nonmoving party must

22   meet at trial—e.g., a preponderance of the evidence in most civil cases. Anderson, 477



     ORDER - 6
             Case 3:18-cv-05106-BHS Document 44 Filed 10/01/19 Page 7 of 18



 1   U.S. at 254; T.W. Elec. Serv., Inc., 809 F.2d at 630. The Court must resolve any factual

 2   issues of controversy in favor of the nonmoving party only when the facts specifically

 3   attested by that party contradict facts specifically attested by the moving party. The

 4   nonmoving party may not merely state that it will discredit the moving party’s evidence

 5   at trial, in the hopes that evidence can be developed at trial to support the claim. T.W.

 6   Elec. Serv., Inc., 809 F.2d at 630 (relying on Anderson, 477 U.S. at 255). Conclusory,

 7   nonspecific statements in affidavits are not sufficient, and missing facts will not be

 8   presumed. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888–89 (1990).

 9          2.     Punitive Damages

10          “In resolving conflict of law tort questions, Washington has abandoned the lex loci

11   delicti rule and follows the Restatement (Second) of Conflict of Laws’ most significant

12   relationship test.” Singh v. Edwards Lifesciences Corp., 151 Wn. App. 137, 143 (2009)

13   (citing Johnson v. Spider Staging Corp., 87 Wn.2d 577, 580 (1976)). This is a two-step

14   inquiry involving a weighing of the parties’ contacts with the two jurisdictions and then,

15   if the contacts are evenly balanced, evaluating the public policies and governmental

16   interests of the concerned states.” Id. at 143–44 (citing Johnson, 87 Wn.2d at 58–82).

17   “Washington courts have held that these same choice of law principles apply to the issue

18   of punitive damages.” Id. at 144–45 (examining Kammerer v. W. Gear Corp., 96 Wn.2d

19   416 (1981); Barr v. Interbay Citizens Bank of Tampa, Fla., 96 Wn.2d 692 (1981)).

20          In determining which jurisdiction has the most significant relationship to a

21   particular issue, which in this case is the availability of punitive damages, the Court

22   weighs “(a) the place where the injury occurred, (b) the place where the conduct causing


     ORDER - 7
             Case 3:18-cv-05106-BHS Document 44 Filed 10/01/19 Page 8 of 18



 1   the injury occurred, (c) the domicile, residence, nationality, place of incorporation and

 2   place of business of the parties, and (d) the place where the relationship, if any, between

 3   the parties is centered.” Id. at 143 (citing Johnson, 87 Wn.2d at 581). Although the

 4   Court should consider each category of contacts, the Court starts with the general

 5   “presumption that in personal injury cases, the law of the place of the injury applies . . . .”

 6   Zenaida-Garcia v. Recovery Sys. Tech., Inc., 128 Wn. App. 256, 261–62 (2005).

 7          In this case, as in Wilmotte, the significant dispute involves the place where the

 8   conduct causing the injury occurred. As set forth in Wilmotte, it is impossible, and most

 9   likely improper, for the Court to resolve this question of fact on causation because

10   Amtrak’s employees in both Washington and Delaware committed errors and omissions

11   that contributed to the accident. Thus, the Court will construe the issue in the light most

12   favorable to Garza. Even then, this is the only factor that weighs slightly in favor of

13   applying Delaware law and comes with the caveat that Amtrak’s Washington employees

14   were also negligent. The injuries occurred in Washington, the parties’ relationship is

15   centered in Washington, Garza was domiciled in Washington, and Amtrak has offices

16   throughout the nation, including at least one in Washington. Although Garza argues that

17   the third and fourth factors weight in favor of applying Delaware law, Dkt. 33 at 22–24,

18   the argument is based on the interesting theory that Delaware has an interest in punishing

19   the misconduct that occurred within its borders and that Garza’s “punitive damages

20   claims arise from misconduct occurring in Delaware, not Washington.” Id. at 24. Garza

21   provides no authority for the proposition that she can parse her claims to her advantage.

22   Garza’s negligence claim is against Amtrak, and Amtrak had employees in Washington


     ORDER - 8
             Case 3:18-cv-05106-BHS Document 44 Filed 10/01/19 Page 9 of 18



 1   and Delaware that both contributed to cause her injury. The Court must consider all these

 2   contacts, not simply the one that is most helpful to Garza.

 3          In conclusion, Garza has failed to overcome the presumption that Washington law

 4   applies to her personal injury claims. Therefore, the Court grants Amtrak’s motion on

 5   Garza’s claim for punitive damages.

 6          3.     CPA

 7          Amtrak moves for summary judgment on Garza’s CPA claim arguing that (1)

 8   Garza has failed to establish injury to her business or property, Dkt. 21 at 21–23, (2) it is

 9   expressly preempted, Dkt. 30 at 2–5, (3) she lacks standing to seek injunctive relief, id. at

10   5–7, and (4) she fails to establish at least three of the five elements, id. at 7–8. The Court

11   will address preemption and standing and then proceed to the elements of the claim.

12                 a.      Preemption

13          Amtrak argues that Garza’s CPA claim is expressly preempted by 49 U.S.C.

14   § 24301(g) (“Amtrak Act”), which provides that “[a] State or other law related to rates,

15   routes, or service does not apply to Amtrak in connection with rail passenger

16   transportation.” Dkt. 30 at 2–5. Although federal law may preempt state law in three

17   ways, Amtrak asserts express preemption in this case. For this type of preemption,

18   Congress defines “explicitly the extent to which its enactments pre-empt state law.”

19   English v. Gen. Elec. Co., 496 U.S. 72, 78 (1990). The analysis starts with the

20   “presumption that Congress does not intend to supplant state law.” New York State

21   Conference of Blue Cross & Blue Shield Plans v. Travelers Ins. Co., 514 U.S. 645, 654

22   (1995). The Ninth Circuit has held that “‘[b]ecause consumer protection law is a field



     ORDER - 9
             Case 3:18-cv-05106-BHS Document 44 Filed 10/01/19 Page 10 of 18



 1   traditionally regulated by the states, compelling evidence of an intention to preempt is

 2   required in this area.” Aguayo v. U.S. Bank, 653 F.3d 912, 917 (9th Cir. 2011) (quoting

 3   Gen. Motors Corp. v. Abrams, 897 F.2d 34, 41–42 (2d Cir. 1990)).

 4          Although the issue is thoroughly briefed, neither party recognizes the circuit split

 5   on an analogous federal statute. The Airline Deregulation Act of 1978 (“ADA”) is in the

 6   same Title of the United States Code and includes an almost identical preemption

 7   provision. Specifically, the ADA provides that no state or subdivision thereof may enact

 8   or enforce a law “related to a price, route, or service of an air carrier that may provide air

 9   transportation . . . .” 49 U.S.C. § 41713(b)(1). In her dissent from the denial of a petition

10   for certiorari, Justice O’Conner stated that the Ninth and Third Circuits have adopted a

11   narrow interpretation of the term “service” whereas the Fourth, Fifth, and Seventh Circuit

12   have adopted a broader definition. Nw. Airlines, Inc. v. Duncan, 531 U.S. 1058 (2000).

13   The Ninth Circuit’s interpretation is as follows:

14          In attempting to deduce its meaning, we are mindful that principles of
            statutory construction require us to consider the term within its context. See
15          Pension Benefit Guar. Corp. v. Carter & Tillery Enters., 133 F.3d 1183,
            1186 (9th Cir.1998). Airlines’ “rates” and “routes” generally refer to the
16          point-to-point transport of passengers. “Rates” indicates price; “routes”
            refers to courses of travel. It therefore follows that “service,” when
17          juxtaposed to “rates” and “routes,” refers to such things as the frequency
            and scheduling of transportation, and to the selection of markets to or from
18          which transportation is provided (as in, “This airline provides service from
            Tucson to New York twice a day.”) To interpret “service” more broadly is
19          to ignore the context of its use; and, it effectively would result in the
            preemption of virtually everything an airline does. It seems clear to us that
20          that is not what Congress intended.
                    Nowhere in the legislative history, or in what remains of the federal
21          airline regulatory statutes, does Congress intimate that “service,” in the
            context of deregulation, includes the dispensing of food and drinks, flight
22          attendant assistance, or the like.


     ORDER - 10
             Case 3:18-cv-05106-BHS Document 44 Filed 10/01/19 Page 11 of 18



 1
     Charas v. Trans World Airlines, Inc., 160 F.3d 1259, 1265–66 (9th Cir. 1998) (en banc),
 2
     opinion amended on denial of reh’g, 169 F.3d 594 (9th Cir. 1999). It stands to reason
 3
     that the Ninth Circuit would interpret the term “service” in the Amtrak Act in a similarly
 4
     narrow way being that it is an almost identical phrase in an act that deregulated train
 5
     transportation.
 6
            Amtrak, however, argues that the Court should adopt the reasoning in Jenkins v.
 7
     Nat’l R.R. Passenger Corp., C07-3427, 2008 WL 68685 (N.D. Ill. Jan. 3, 2008). Dkts.
 8
     30 at 3–5; 38 at 5–6. In Jenkins, the plaintiff alleged that Amtrak “misrepresented to
 9
     [her] that the train cars used would accommodate [her] and her wheelchair and that
10
     Amtrak would provide [her] with the amenities normally offered to customers, including
11
     restrooms, dining, entertainment, comfortable seating, and communication devices.” Id.
12
     at *2. In considering whether these amenities were services, the court adopted the
13
     Seventh Circuit’s interpretation of services under the ADA, which is as follows:
14
                    “Services” generally represent a bargained-for or anticipated
15          provision of labor from one party to another . . . . [This] leads to a concern
            with the contractual arrangement between the airline and the user of the
16          service. Elements of the air carrier service bargain include items such as
            ticketing, boarding procedures, provision of food and drink, and baggage
17          handling, in addition to the transportation itself.

18   Id. at *12 (quoting Travel All Over the World, Inc. v. Kingdom of Saudi Arabia, 73 F.3d

19   1423, 1433 (7th Cir. 1996)). This conclusion, however, is the circuit split that Justice

20   O’Conner identified in Duncan. Contrary to Amtrak’s position, the Court declines to

21   adopt the Jenkins interpretation when there is a clearly identified circuit split because this

22   Court is bound by Ninth Circuit law.


     ORDER - 11
             Case 3:18-cv-05106-BHS Document 44 Filed 10/01/19 Page 12 of 18



 1          The Court, however, recognizes at least a couple reasons why Charas is not

 2   necessarily binding. First, Charas interpreted the ADA as opposed to the Amtrak Act.

 3   While true, the principles underlying the Ninth Circuit’s interpretation are the same.

 4   “[W]e rely on the principle of noscitur a sociis—a word is known by the company it

 5   keeps—to ‘avoid ascribing to one word a meaning so broad that it is inconsistent with its

 6   accompanying words, thus giving unintended breadth to the Acts of Congress.’” Yates v.

 7   United States, 135 S. Ct. 1074, 1085 (2015) (citing Gustafson v. Alloyd Co., 513 U.S.

 8   561, 575 (1995)). “A related canon, ejusdem generis teaches that general words

 9   following a list of specific words should usually be read in light of those specific words

10   to mean something ‘similar.’” Id. at 1089 (Alito, J., concurring). Under these principles,

11   it “follows that ‘service,’ when juxtaposed to ‘rates’ and ‘routes,’ refers to such things as

12   the frequency and scheduling of transportation, and to the selection of markets to or from

13   which transportation is provided” as in Amtrak’s service from Tacoma to Olympia.

14   Charas, 160 F.3d at 1265–66. Moreover, “[t]o interpret ‘service’ more broadly is to

15   ignore the context of its use; and, it effectively would result in the preemption of virtually

16   everything [Amtrak] does.” Id. at 1266. Therefore, the Court concludes that Amtrak has

17   failed to establish that, in the Ninth Circuit, the interpretation of “service” within the

18   Amtrak Act should differ from that interpretation within the ADA.

19          Second, Amtrak argues that state consumer protection law should be distinguished

20   from the state tort claims addressed in Charas. Dkt. 38 at 5 (“every case identified by

21   Amtrak and involving similar state Consumer Protection Act Claims and ‘relating to . . .

22   services’ statutory language have resulted in a clear finding of express pre-emption.”)


     ORDER - 12
             Case 3:18-cv-05106-BHS Document 44 Filed 10/01/19 Page 13 of 18



 1   (citing American Airlines, Inc. v. Wolens, 513 U.S. 219, 222 (1995); Morales v. Trans

 2   World Airlines, 504 U.S. 374, 378 (1992); Miller v. US. Bank of Washington, NA., 72

 3   Wn. App. 416 (1994); Jenkins, 2008 WL 68685.) Neither Wolens nor Morales is

 4   persuasive because (1) they predate Charas and (2) the Ninth Circuit cited both

 5   authorities in Charas and still interpreted “service” narrowly. See Charas, 160 F.3d at

 6   1262. Miller is not persuasive because the federal statute in question expressly granted

 7   oversight to the federal agency “to resolve questions of unfair and deceptive practices by

 8   national banks.” 72 Wn. App. at 421. Jenkins is similarly unpersuasive because it relied

 9   on a different interpretation of service as explained above. Thus, Amtrak has failed to

10   provide any binding or persuasive authority for the proposition that the Ninth Circuit’s

11   interpretation of service would preempt state consumer protection laws but not state tort

12   laws.

13           Turning to the CPA, Garza must establish, among other things, an unfair or

14   deceptive act that occurred in trade or commerce. Trujillo v. Nw. Tr. Servs., Inc., 183

15   Wn.2d 820, 834 (2015). The CPA defines trade or commerce to “include the sale of

16   assets or services . . . .” RCW § 19.86.010(2). Amtrak argues that the CPA expressly

17   includes “services,” meaning it is preempted as a state law regulating “service.” While

18   confusing, there exists a logical distinction between the two uses of the word “service,” at

19   least under existing Ninth Circuit precedent. For example, under Charas, service is

20   interpreted as “transportation to and from various markets at various times.” Charas,

21   160 F.3d at 1266. Thus, if Washington passed a law restricting Amtrak to one train per

22   day between Vancouver and Seattle, this would seem to be preempted as a law that


     ORDER - 13
             Case 3:18-cv-05106-BHS Document 44 Filed 10/01/19 Page 14 of 18



 1   affected Amtrak’s service. Similarly, if Seattle passed a law that required Amtrak to

 2   operate one hundred southbound trains per day in an effort to reduce motor traffic

 3   congestion, this would also seem to be preempted. Thus, the use of the identical word in

 4   the two statutes is not dispositive.

 5          Finally, Garza’s claim is based on safety concerns and not the amenities or

 6   services provided during the trip. Garza seems to claim that she would not have bought a

 7   ticket with Amtrak had she known that Amtrak’s conductor was allegedly inexperienced

 8   or that Amtrak failed to implement a positive train control system or the alternative

 9   redundancy system in the trip plan. Under this theory of the claim, Amtrak has failed to

10   establish that the Amtrak Act would preempt a claim based on deceptive representations

11   or material omissions as to a passenger’s safety, its compliance with safety regulations, or

12   its employee training requirements. Therefore, the Court denies Amtrak’s motion on the

13   basis of preemption.

14          Although the Court has thoroughly analyzed the issue, it recognizes the circuit

15   split on the issue of preemption and would be amenable to a motion to certify the

16   question for interlocutory appeal if Amtrak so moved. 28 U.S.C. 1292(b). This appears

17   to involve “a controlling question of law as to which there is substantial ground for

18   difference of opinion and that an immediate appeal from the order may materially

19   advance the ultimate termination of the litigation . . . .” Id. The Court declines to sua

20   sponte certify the issue for appeal without allowing the parties notice and an opportunity

21   to be heard.

22


     ORDER - 14
             Case 3:18-cv-05106-BHS Document 44 Filed 10/01/19 Page 15 of 18



 1                   b.    Standing

 2          Amtrak argues that Garza does not have standing to seek injunctive relief because

 3   any claim as to future injury is speculative. Dkt. 30 at 5–7. Amtrak contends, and Garza

 4   does not dispute, that the issue of standing is governed by federal law. The Court agrees.

 5   Although Garza alleges jurisdiction under 28 U.S.C. §§ 1331, 1332(a), 1349, and 1367,

 6   the Court has original jurisdiction over this matter under 28 U.S.C. § 1349 because

 7   Amtrak was created pursuant to an Act of Congress and the United States owns more

 8   than 50% of Amtrak’s common stock. See Dkt. 7 (Amtrak’s corporate disclosure

 9   statement). In the absence of any authority to the contrary, the Court concludes that its

10   original subject matter jurisdiction is confined by the limits of Article III of the

11   Constitution.

12          “[T]hose who seek to invoke the jurisdiction of the federal courts must satisfy the

13   threshold requirement imposed by Article III of the Constitution by alleging an actual

14   case or controversy.” City of Los Angeles v. Lyons, 461 U.S. 95, 101 (1983). To meet

15   this requirement, Garza must show that she suffered an “injury in fact” that is (a)

16   “concrete and particularized” and (b) “actual or imminent, not conjectural or

17   hypothetical.” Lujan, 504 U.S. at 560 (internal citation and quotation marks omitted).

18          Amtrak argues that “[t]here is no reasonable basis for [Garza] to speculate that

19   [the train accident] will (or even could) repeat, and result in future harm to Garza - or

20   anyone.” Dkt. 30 at 7 (citing Lyons, 461 U.S. at 108). The Court declines to consider the

21   reasonableness of Garza’s hypothetical speculation because this issue can be decided on a

22   separate and important issue, which is Garza has failed to provide any evidence that she


     ORDER - 15
             Case 3:18-cv-05106-BHS Document 44 Filed 10/01/19 Page 16 of 18



 1   will ever ride Amtrak in the future or has a reasonable fear that if she does ride Amtrak in

 2   the future, the ride will result in personal injuries. Unlike Dale Skyllingstad, an injured

 3   passenger who testified during his trial (consolidated with the Wilmotte and Harris cases)

 4   that he still rides Amtrak, Garza fails to cite any similar evidence in the record. See Dkt.

 5   32 at 13–15. In fact, Garza does not even assert these allegations in her complaint. See

 6   Dkt. 1. The only evidence Garza cites in support of her position is the NTSB report in

 7   which it “conclude[d] that the 29 active failures and latent conditions indicate a systemic

 8   problem with Amtrak’s safety culture.” Dkt. 34-3 at 39. In light of this evidence, the

 9   Court agrees with Amtrak that Garza is similarly situated to the plaintiff in Lyons in that

10   she has identified future events—train rides—that may involve a likelihood of injury or

11   death but has failed to allege or submit facts establishing that she will ever subject herself

12   to any of those events. Therefore, the Court grants Amtrak’s motion for summary

13   judgment on Garza’s request for injunctive relief.

14                 c.     Elements of the CPA claim

15          To prevail on her CPA claim, Garza must prove five elements: (1) unfair or

16   deceptive act or practice; (2) occurring in trade or commerce; (3) public interest impact;

17   (4) injury to her business or property, and (5) causation. Hangman Ridge Training

18   Stables v. Safeco Title Ins. Co., 105 Wn.2d 778, 780 (1986).

19          In this case, Amtrak challenges the elements of Garza’s claim in a brief and

20   conclusory fashion. Dkts. 30 at 7–8, 38 at 8. Regarding the first two elements, Garza

21   argues that Amtrak omitted matters of material importance when Garza bought her ticket.

22   Dkt. 32 at 17–19. For example, Amtrak failed to inform Garza that it was not in


     ORDER - 16
             Case 3:18-cv-05106-BHS Document 44 Filed 10/01/19 Page 17 of 18



 1   compliance with the FAST Act. Id. Amtrak argues that Garza presumes “Amtrak knew

 2   and was in a position to disclose factors contributing to derailment ahead of time.” Dkt.

 3   38 at 8. Amtrak provides no authority for the proposition that CPA claims must be based

 4   on intentional omissions instead of negligent omissions. Therefore, the Court rejects

 5   Amtrak’s argument on this issue.

 6          Regarding the public interest impact, Garza must show that the act “[i]njured other

 7   persons; (b) had the capacity to injure other persons; or (c) has the capacity to injure other

 8   persons.” RCW § 19.86.093. This element is easily satisfied based on the other cases

 9   alleging CPA violations due to this accident.

10          Regarding the injury element, the Court has rejected Amtrak’s argument that when

11   it fully refunds a passenger’s fare, the passenger fails to establish injury. See Harris v.

12   Nat’l R.R. Passenger Corp., C18-0134BHS, 2019 WL 3767140 (W.D. Wash. Aug. 9,

13   2019). The Court rejects this argument again.

14          Regarding final element, “[c]ausation under the CPA is a factual question to be

15   decided by the trier of fact.” Deegan v. Windermere Real Estate/Ctr.-Isle, Inc., 197 Wn.

16   App. 875, 885 (2017). Amtrak fails to show that this question should be decided as a

17   matter of law. Therefore, the Court denies Amtrak’s motion on Garza’s CPA claim.

18

19

20

21

22


     ORDER - 17
            Case 3:18-cv-05106-BHS Document 44 Filed 10/01/19 Page 18 of 18



 1                                      IV. ORDER

 2         Therefore, it is hereby ORDERED that Amtrak’s motion for summary judgment

 3   on punitive damages and consumer protection act claim, Dkt. 21, and supplement re:

 4   motion for summary judgment on punitive damages and consumer protection act claim,

 5   Dkt. 30, are GRANTED in part and DENIED in part as stated herein.

 6         Dated this 1st day of October, 2019.

 7

 8

 9
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 18
